Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention regards a head mounted display device with the left and right display portions. Applicant’s claimed invention regards the embodiment in Fig. 6. Each of the left display and the right display comprise RGB subpixels for each pixel when viewed non-stereoscopically. Applicant’s claimed invention teaches that each pixel effective formulates higher pixel density when viewed stereoscopically (binocular view) as Fig. 6 teaches. 
Regarding this feature, Applicant’s claim 1 recites that “N pixels in the right display portion being activatable to present N respective demanded image elements, each pixel in the right display portion being established by three subpixel elements; wherein 
the N pixels in the right display portion are offset relative to the N pixels in the left display portion such that in the binocular view each pixel comprises four or more subpixel elements”.
Further, regarding this feature, Applicant’s claim 9 recites that “a right display portion juxtaposed with the left display portion to generate in concert with the left display portion, a stereoscopic image comprising a binocular overlap region in which objects at infinity focus in the stereoscopic image having higher resolution than objects at infinity focus in portions of the stereoscopic image outside the binocular overlap region”. 
Examiner conducted search to find these limitations, focusing on the idea of effective resolution change per pixel when viewed stereoscopically but could not find prior arts that would teach limitations. Following prior arts are the most relevant prior arts from the search. 
Yang et al (PGPUB 2013/0021328 A1) – Yang teaches higher pixel density generated by using left-eye image and right-eye image as shown in Fig. 3. However, each pixel still comprises only three sub-pixels in Yang. In other words, Yang does not specifically teach higher resolution or change in number of subpixels per pixels in stereoscopic view and does not specifically teach higher resolution in stereoscopic view in relation to infinity focus.
Shin et al (PGPUB 2007/0291054 A1) – Shin teaches generating stereoscopic image for the left eye and the right eye. However, Shin does not specifically teach higher resolution or higher number of pixels in stereoscopic view than non-stereoscopic view and in relation to infinity focus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691